300 F.3d 311
Charmaine BROWN; Oral Douglas, in their individual capacities and as Administrators of the Estate of Shacquiel A. Douglas, Appellants,v.COMMONWEALTH OF PENNSYLVANIA DEPARTMENT OF HEALTH EMERGENCY MEDICAL SERVICES TRAINING INSTITUTE; City of Philadelphia; Mark Stewart, individual and official capacity; John Caffey, individual and official capacity.
No. 01-3234.
United States Court of Appeals, Third Circuit.
Filed September 9, 2002.

Before: BECKER, Chief Judge, SLOVITER, SCIRICA, NYGAARD, ALITO, ROTH, McKEE, RENDELL, BARRY, AMBRO, FUENTES and KRAVITCH, Circuit Judges.


1
Appeal from the United States District Court for the Eastern District of Pennsylvania (D.C. No. 99-cv-04901); Herbert J. Hutton, District Judge.


2
SUR PETITION FOR PANEL REHEARING WITH SUGGESTION FOR REHEARING EN BANC


3
The Petition for Rehearing filed by the Appellant in the above-entitled matter has been submitted to the judges who participated in the decision of this court and to all other available circuit judges in regular active service. The Court orders as follows: the Clerk of Court shall vacate the opinion and judgment filed on August 8, 2002 in this matter and list the above case for panel rehearing at the convenience of the court.


4
It is so ordered.